        Case 2:20-cv-00468-KJN Document 15 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MANUEL GUZMAN, JR.,                           No. 2:20-cv-00468-KJN
12                       Plaintiff,
13           v.                                          ORDER TO SHOW CAUSE
14    COMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On October 27, 2020, this court granted plaintiff an extension of time to November 30,

19   2020 to file his motion for summary judgment. (ECF No. 14.) That deadline has now passed,

20   and plaintiff has not filed the anticipated motion. Accordingly, IT IS HEREBY ORDERED that

21   plaintiff shall show cause, within 14 days, why his failure to file a motion for summary judgment

22   should not be deemed a waiver of the right to file such a motion at any time, and why this case

23   should not be dismissed for failure to prosecute.

24   Dated: December 2, 2020

25

26
27
     guzm.0468
28
                                                         1
